LatimeR, Judge
(dissenting):
I dissent.
The staff judge advocate and the board of review concluded the questioned evidence was inadmissible on the larceny .specification. Although I believe the contrary to be true, and take issue with my associates on all three grounds upon which they find the evidence objectionable, it is not necessary that I set out my reasons to support that conclusion. For the purposes of this case, I am willing to follow the reasoning of the previous reviewing authorities and take the position that error was committed when the law officer permitted the court-martial to consider the prior conviction on the intent of the accused.
As limited by the law officer, the court could only consider the inadmissible testimony on the intent of the accused permanently to deprive the Government of its property. An inspection of the record shows that that element was established so conclusively that any impact from the erroneous admission of the civilian conviction on the guilt of the accused was negligible. Certainly under any interpretation of the harmless error rule the findings should be affirmed. United States v Haimson, 5 USCMA 208, 17 CMR 208.
Regarding the effect of the questioned evidence on the sentence, as previously indicated the staff judge advocate concluded the testimony was inadmissible. He so stated to the convening authority and he recommended a reduction of six months in confinement to take care of the dismissed absence offense and any possible prejudice to the accused based on the court-martial’s knowledge of the previous offense. The board of review considered the error and the reduction given by the convening authority and independently determined the appropriateness of sentence. It found the sentence appropriate and affirmed. Accordingly, any prejudicial impact of the evidence on the sentence has been nurged. United States v Crusoe, 3 USCMA 793, 14 CMR 211; United States v Rainer, 8 USCMA 101, 23 CMR 325; United States v Griffin, 8 USCMA 206, 24 CMR 16; United States v Peters, 8 USCMA 520, 25 CMR 24.
I would affirm the decision of the board of review.